Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19        PageID.131    Page 1 of 12



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TRUSTEES OF CARPENTERS’ PENSION TRUST
FUND - DETROIT AND VICINITY; TRUSTEES OF
THE CARPENTER’S WORKING DUES FUND;
TRUSTEES OF THE CARPENTERS’ BUILDING
FUND;
                                                         Case No.: 2019-13363
                         Plaintiffs,
                                                         Hon. Gershwin A. Drain
                                                         Magistrate Judge: Michael J.
                                                                           Hluchaniuk
v.

PONCRAFT DOOR CO., INC., a Michigan
Corporation and KEVIN FRENCH, an individual,
jointly and severally.

                         Defendants.

 NOVARA TESIJA & CATENACCI, PLLC
 Bryan M. Beckerman (P51925)
 Alexander A. Dombrow (P82753)
 Attorneys for Plaintiffs
 888 W. Big Beaver Rd., Suite 600
 Troy, MI 48084
 (248) 354-0380
 bmb@ntclaw.com
 aad@ntclaw.com


                          PLAINTIFFS’ AMENDED COMPLAINT


      NOW COME, Plaintiffs, by and through their attorneys, NOVARA TESIJA &

CATENACCI, PLLC, and for their Complaint, state as follows:

      1.    The Trustees of the Carpenters’ Pension Trust Fund – Detroit and Vicinity;

      Trustees of the Carpenters’ Working Dues Fund; Trustees of the Carpenters’
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19            PageID.132    Page 2 of 12



      Building Fund (collectively "the Funds") are each a jointly-trusted fund established

      pursuant to Section 302 of the Labor Management Relations Act ("LMRA"), 29

      U.S.C. Section 186 and Sections 302 and 515 of the Employee Retirement Income

      Security Act of 1974 (ERISA), 29 U.S.C. Sections 1132 and 1145, and bring this

      action on behalf of their individual participants.

      2.        The Michigan Regional Council of Carpenters (hereinafter “MRCC” or

      “Union”) is a labor organization, as defined in Section 451 of the National Labor

      Relations Act, 29 U.S.C. § 152 (5), with its principal place of business located at

      400 Renaissance Center, Suite 1010, Detroit, Michigan 48243.

      3.        Upon information, knowledge and belief, Defendant PONCRAFT DOOR

      CO., INC. ("Poncraft") is a Michigan corporation located at 2005 Pontiac Road,

      Auburn Hills, Michigan 48326, and is doing business in the State of Michigan.

      4.        Defendant KEVIN FRENCH (“French”) is an owner, officer, director and

      shareholder of Poncraft, located at 2005 Pontiac Road, Auburn Hills, Michigan

      48326, and is doing business in the State of Michigan.

      5.        Jurisdiction in this Court is founded on Section 301(a) of the LMRA, as

      amended, 29 U.S.C. Section 185(a) and Sections 502 and 515 of ERISA, 29 U.S.C.

      Section 1132 and 1145, as amended by the Multiemployer Pension Plan

      Amendment Act of 1980 ("MPPAA") and Federal common law. This Court also

      has supplemental jurisdiction of any state-law claims ancillary to the relief sought

      herein.
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19            PageID.133     Page 3 of 12



                                 COUNT I
                    ERISA: DELINQUENT CONTRIBUTIONS

      6.     Plaintiffs hereby re-allege and incorporate the allegations contained in

      Paragraphs 1 through 5 of their Complaint as fully set forth herein.

      7.     Section 515 of ERISA provides that “every employer who is obligated to

      make contributions to a multi-employer plan under the terms of the plan or under

      the terms of a collectively bargained agreement shall, to the extent not inconsistent

      with law, make such contributions in accordance with the terms and conditions of

      such plan or such agreement.”

      8.     Section 502 of ERISA provides a federal forum for enforcement of the

      various duties imposed by ERISA, including, but not limited to, allowance of a

      lawsuit to enjoin any act which violates ERISA or to obtain other appropriate legal

      and equitable relief.

      9.     Pursuant to the collective bargaining agreement (hereinafter “CBA”)

      between Poncraft and the Union, Poncraft agreed to make employee fringe benefit

      contributions and assessments to the Funds for each employee covered by the CBA,

      which are individuals in the appropriate bargaining unit who perform covered work

      ("Employees"), and to be bound by the terms and conditions set forth in the Funds'

      Trust Agreements (the "Trust Agreements"). Defendants have a copy of all records

      within their files. Notwithstanding, a copy of the CBA, along with its signature page

      is attached hereto as Exhibit 1 and made a part hereof by reference and the relevant
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19            PageID.134     Page 4 of 12



      Trust Agreements are attached hereto as Exhibit 2, 2-1 and 2-2 and made a part

      hereof by reference.

      10.    The Funds are third-party beneficiaries of the parties’ CBA.

      11.    Poncraft has violated both its contractual and statutory obligations by failing

      to make all of the fringe benefit contributions and assessments due on behalf of each

      Employee covered by the CBA and as incorporated in same, the relevant Trust

      Agreements.

      12.    As a result of Poncraft’s violations of its contractual and statutory

      obligations, Defendants have violated ERISA, the CBA and the relevant Trust

      Agreements.

      13.    Plaintiffs are entitled to all remedies under ERISA, including, but not limited

      to, payment of fringe benefit contributions owed, audit assessments, liquidated

      damages, attorneys’ fees and costs.

      14.    At all relevant times, Defendant Poncraft was bound to the parties’ CBA,

      which includes, but is not limited to, the time period of January 2017 through

      September 2019.

      15.    The Funds have been damaged in such an amount as found due by the

      October 11, 2019 audit, being $21,735.39 (see Exhibit 3, October 11, 2019 Audit,

      attached hereto and made a part hereof by reference).

      16.    Further, in operating Poncraft, Defendant French has, among other things,

      (a) failed to follow business formalities, (b) failed to adequately capitalize the

      business which has caused a failure to remit contributions to Plaintiffs, (c)
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19            PageID.135      Page 5 of 12



      commingled personal and business assets, and (d) committed fraud by taking

      monies from the business while failing to make fringe benefit contributions to

      Plaintiffs.

      17.      An injustice will be imposed on Plaintiffs in the absence of individual

      liability because the ability of Defendant Poncraft to pay delinquencies owed to

      Plaintiffs is in serious doubt.

      18.      Defendant Poncraft has fraudulently avoided paying required benefit

      contributions to Plaintiffs and engaged in misconduct, which includes, but is not

      limited to, converting money paid to it for the purpose of paying benefit

      contributions to Plaintiff Funds and retaining monies required to be paid for the

      benefit of its employees.

      19.      As an officer, director, shareholder and person who makes decisions, French

      is responsible for Defendant Poncraft’s compliance with its contractual and

      statutory obligations to Plaintiffs, notwithstanding, Defendant French failed to

      follow     business   formalities,   had   personal     knowledge   of     Poncraft’s

      undercapitalization, and with the requisite intent, fraudulently and improperly

      diverted monies which were to be paid for the benefit of its employees.

      20.      Because of Defendant French’s actions and/or inactions cited within this

      Complaint, Plaintiffs have suffered financial losses.

               WHEREFORE, Plaintiffs request that the Honorable Court grant the

      following relief:
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19              PageID.136   Page 6 of 12



             a.     Enter a judgment in the Plaintiffs' favor against Poncraft and French
                    for $21,735.39, as found owing by said audit, together with any
                    accumulated interest thereon, actual attorney fees, court costs, audit
                    and other collection costs and other sums as may become due or
                    discovered to be due the Funds during the pendency of this action;

             b.     That jurisdiction of this matter be retained pending compliance with
                    the Court's orders; and

             c.     Any such other, further or different relief as may be just and equitable
                    under the circumstances.


                                  COUNT II
                          BREACH OF FIDUCIARY DUTIES

      21.    Plaintiffs hereby re-allege and incorporate the allegations of Paragraphs 1

      through 20 of their Complaint as fully set forth herein.

                                         General

      22.    Participants of the Funds were employed by Poncraft to perform work and

      provide labor on various construction projects in the State of Michigan.

      23.    The construction projects were within the Union’s jurisdiction pursuant to

      the CBA executed by the parties.

      24.    The participants of the Funds provided labor and services, on behalf of

      Poncraft, pursuant to the parties’ CBA and thus earned outstanding fringe benefit

      contributions in connection with and in furtherance of their employment and labor

      on said projects.

      25.    Poncraft was obligated to pay fringe benefit contributions to the Funds for

      these participants on said projects.
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19           PageID.137      Page 7 of 12



      26.    The outstanding accrued fringe benefit contributions were properly payable

      to the Funds administered by Plaintiffs when due.

      27.    Poncraft received monies on said projects but failed to pay all of the fringe

      benefit contributions owed the Funds on said projects when due.

      28.    The accrued fringe benefit contributions and monies in Poncrafts’

      possession, custody and/or control from said projects which were available to pay

      the participants’ accrued fringe benefit contributions were to be held in trust by

      Defendants in their capacity as fiduciaries, as required by ERISA, 29 U.S.C. §1145,

      until Defendants paid to Plaintiffs said fringe benefit contributions in accordance

      with the terms and conditions of their CBA and Trust Agreements.

      29.    The Trust Agreements for the Funds, incorporated by the relevant CBA (see

      Exhibit 2, Fourth Amendment, Article II, Section 2.3, Pages 22-23; Exhibit 2-1,

      Article VI, Section 8, Page 23; and Exhibit 2-2, Article II, Section 2.3, Page 34-35,

      attached hereto and made a part hereof by reference) provide that unpaid

      contributions become plan assets at the time they become due.

      30.    Defendants, including the individual Defendant, being French had actual

      and/or constructive notice of the above-referenced Trust Agreements and their

      respective amendments.

      31.    Thus, Poncraft accrued fringe benefit contributions owed to the Funds on

      said projects, that became plan assets of the respective Funds administered by

      Plaintiffs at the time they became due as provided for in the Trust Agreement and

      Plan documents, within the meaning of ERISA §3(21)(A); 29 U.S.C. §1002(21)(A).
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19           PageID.138     Page 8 of 12



      32.    ERISA provides that a person is a fiduciary with respect to the Funds to the

      extent that the person exercises any discretionary authority or control with the

      respect to the disposition of Plan assets. ERISA §3(21)(A); 29 U.S.C. §

      1002(21)(A).

      33.    The Owner, officer, director and/or manager of Poncraft is considered a

      fiduciary of the Funds based upon the conduct and authority of said person,

      including, but not limited to, his personal exercise of discretionary authority and

      control over the Funds’ assets.

                                         KEVIN FRENCH

      34.    KEVIN FRENCH as an owner, officer, director and/or manager of Poncraft,

      upon information, knowledge and belief, personally exercised discretionary

      authority and control over the disposition of Poncraft’s accrued fringe benefit

      contributions, being plan assets recognized by ERISA.

      35.    KEVIN FRENCH, as an owner, officer, director and/or manager of Poncraft

      is considered a fiduciary of the Funds based upon his conduct and authority over the

      contributions associated with same.

      36.    Upon information, knowledge and belief, KEVIN FRENCH, as an owner,

      officer, director and/or manager of Poncraft, personally exercised discretionary

      authority and control over the disposition of Poncraft’s accrued fringe benefit

      contributions, which are plan assets as defined by ERISA and the relevant Trust

      Agreement and Plan documents.
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19             PageID.139      Page 9 of 12



      37.    Since KEVIN FRENCH, as an owner, officer, director and/or manager of

      Poncraft, personally exercised discretionary authority and control over Poncraft’s

      accrued fringe benefit contributions, being plan assets, he is a fiduciary of the Funds.

      38.    Although legally and contractually obligated to do so, KEVIN FRENCH

      failed to turn over the above-mentioned plan assets by failing to pay all of the

      accrued outstanding fringe benefit contributions to Plaintiffs when due.

      39.    Upon information, knowledge and belief, KEVIN FRENCH utilized the

      accrued outstanding fringe benefit contributions and monies within his possession,

      custody and/or control for purposes other than payment to Plaintiffs.

      40.    In failing to turn over such plan assets to Plaintiffs, KEVIN FRENCH

      violated 29 U.S.C. §§1145, 1104 and 1109, and his obligations under the CBA and

      Trust Agreements.

      41.    KEVIN FRENCH’s failure to turn over the plan assets, failure to make fringe

      benefit contributions to Plaintiffs, failure to account for those contributions, and

      misuse of funds and monies otherwise payable to Plaintiffs, constitutes a breach of

      fiduciary duties regarding the Funds pursuant to 29 U.S.C. §1104(a)(1)(A) and are

      violations of 29 U.S.C. §§ 1145, 1104 and 1109(a).

      42.    Thus, by directing that Poncraft’s assets, which were owed to the Funds, be

      paid for other purposes instead of being deposited with the Funds for their

      participants and beneficiaries, KEVIN FRENCH failed to discharge his fiduciary

      duties with respect to the Funds solely in the interest of the participants and

      beneficiaries as required by ERISA 404(a)(1); 29 U.S.C. §1104(a)(1).
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19              PageID.140      Page 10 of 12



      43.      ERISA imposes personal liability on a fiduciary who breaches fiduciary

      duties. 29 U.S.C. §1109.

      44.      As a result of his above-mentioned actions, KEVIN FRENCH breached his

      fiduciary duties owed to the Funds and is thus, personally liable to the Funds for

      such breaches.

      45.      Defendant KEVIN FRENCH knew or should have known that he would be

      held personally liable for his above-referenced actions.

      46.      ERISA also provides that if there is a loss caused by a breach of fiduciary

      duty, the fiduciary must make the Plan whole by restoring any losses caused by the

      breach. 29 U.S.C. §1109.

      47.      Due to the above-mentioned actions of KEVIN FRENCH, the loss to the

      Funds is $21,735.39.

      48.      KEVIN FRENCH, as a fiduciary, must make the Funds whole by restoring

      the above-mentioned losses of $21,735.39, to the Funds.

      49.      As stated within, the Funds have been damaged in an amount of $21,735.39

      because of KEVIN FRENCH’s breach of his fiduciary duties.

      WHEREFORE, Plaintiffs request that the Court grant the following relief:

            a. Enter a judgment in the Plaintiffs' favor against Poncraft and KEVIN
               FRENCH for $21,735.39 as found owing by said audit, together with any
               accumulated interest thereon, actual attorney fees, court costs, audit and other
               collection costs and other sums as may become due or discovered to be due
               the Funds during the pendency of this action;

            b. That jurisdiction of this matter be retained pending compliance with the
               Court's orders; and
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19              PageID.141    Page 11 of 12



            c. Enter a declaratory order finding that Poncraft is bound by the CBA; and

            d. Any such other, further or different relief as may be just and equitable under
               the circumstances.

                                     COUNT III
                                BUILDERS TRUST FUND

      50.      Plaintiffs hereby re-allege and incorporate the allegations of Paragraphs 1

      through 49 of their Complaint as fully set forth herein.

      51.      Participants of the Funds were employed by Poncraft to perform work on

      various construction projects in the State of Michigan.

      52.      Poncraft has failed to pay all of the fringe benefit contributions owed the

      Funds on said projects.

      53.      The Michigan Building Contract Fund Act (the "Act"), MCLR 570.151 et

      seq., imposes a trust on funds paid to a building contractor with subcontractors and

      material men as beneficiaries of said trust.

      54.      Under the Act, Poncraft and KEVIN FRENCH is a fiduciary and trustee for

      the Funds' participants, who are the beneficiaries of all monies paid to Poncraft on

      said projects.

      55.      The Defendants have failed to pay over to the Funds the monies held in trust

      and covered by the Act, which are due the Plaintiffs.

      WHEREFORE, Plaintiffs request that the Court grant the following relief:

               a.      Enter a judgment in the Plaintiffs' favor against Defendants Poncraft
                       and KEVIN FRENCH for no less than $21,735.39 as found owing by
                       said audit together with any accumulated interest thereon, actual
                       attorney fees, court costs, audit and other collection costs and such
Case 2:19-cv-13363-GAD-MJH ECF No. 4 filed 11/15/19                                                 PageID.142    Page 12 of 12



                                      other sums as may become due the Funds during the pendency of this
                                      action;

                         b.           That jurisdiction of this matter be retained, pending compliance with
                                      the Court's orders; and

                         c.           Any such other further or different relief as may be just and equitable
                                      under the circumstances.

                                                                            Respectfully submitted,

                                                                            NOVARA TESIJA & CATENACCI, PLLC

                                                                            BY:         /s/Bryan M. Beckerman
                                                                                        Bryan M. Beckerman (P51925)
                                                                                        Alexander A. Dombrow (P82753)
                                                                                        Attorneys for Plaintiffs
                                                                                        888 W. Big Beaver Rd., Suite 600
                                                                                        Troy, MI 48084
                                                                                        (248) 354-0380
                                                                                        bmb@ntclaw.com
                                                                                        aad@ntclaw.com


Dated: November 13, 2019
W:\FUNDS\Mrcc\LITIGATION\Poncraft Cement Wall, Inc\Pleadings\Complaint 10.7.19-DRAFT.Docx
